                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        USA,                                             Case No. 16-cr-00418-HSG-1
                                                        Plaintiff,                           ORDER DENYING MOTION
                                   8
                                                                                             REQUESTING PLACEMENT IN
                                                   v.                                        HALFWAY HOUSE, DENYING
                                   9
                                                                                             REQUEST FOR APPOINTMENT OF
                                  10        MOODY,                                           COUNSEL, AND WAIVING DOCKET
                                                                                             FEE
                                                        Defendant.
                                  11
                                                                                             Re: Dkt. Nos. 80, 81
                                  12
Northern District of California
 United States District Court




                                  13           Having reviewed and considered Defendant’s motion, dated May 13, 2019, requesting

                                  14   placement in a halfway house under 18 U.S.C. § 3582, the Court denies the motion. See Dkt. No.

                                  15   81. Based on Defendant’s offenses of conviction and the underlying facts, as well as her criminal

                                  16   history and all other facts in the record, the Court finds that the requested placement is

                                  17   unwarranted. Nor has Defendant demonstrated that she has “fully exhausted all administrative

                                  18   rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

                                  19   the lapse of 30 days from the receipt of such a request by the warden of the defendant's facility,”

                                  20   as is required under Section 3582(c)(1)(A) for a defendant to bring a motion for modification of a

                                  21   term of imprisonment once it has been imposed.1

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26
                                       1
                                  27     In a filing dated May 24, 2019, the Office of the Federal Public Defender notified the Court that
                                       the instant motion does not fall within the purview of Miscellaneous Order 2019.01.25, which sets
                                  28   out a procedure for assessing potential eligibility for sentencing reductions under the First Step
                                       Act. See Dkt. No. 82.
                                   1          Having also reviewed and considered Defendant’s letter requesting appointment of counsel

                                   2   and waiver of the docket fee for her appeal, dated April 10, 2019, the Court denies the request for

                                   3   counsel but waives the docket fee. See Dkt. No. 80. As the Court explained when it denied

                                   4   Defendant’s last request for counsel, the Court will appoint counsel on its own motion if an

                                   5   evidentiary hearing is later required. See Dkt. No. 67. But given that Defendant is incarcerated

                                   6   and represents that she has no outside financial assistance, the Court finds she is unable to pay the

                                   7   docket fee for her appeal and thus waives the fee.

                                   8          IT IS SO ORDERED.

                                   9   Dated: 6/26/2019

                                  10

                                  11
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  12                                                                United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
